UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission No. 000-54080 JUHL ENERGY, INC . (Exact name of registrant as specified in its charter) 1502 17 th Street SE Pipestone, MN 56164 (507) 562-4310 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Common Stock, Par Value $0.0001 Per Share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: 126 Pursuant to the requirements of the Securities Exchange Act of 1934, Juhl Energy, Inc. has caused this certification/notice to be signed on its behalf by the undersigned thereunto duly authorized person. Date: September 23, 2015 JUHL ENERGY, INC. By: /s/ John P. Mitola John P. Mitola President
